
	
		II
		110th CONGRESS
		1st Session
		S. 319
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to reduce the incentive to purchase larger and luxury motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing the Incentives to Guzzle Gas
			 Act.
		2.Inclusion of heavy vehicles in limitation
			 on depreciation of certain luxury automobiles
			(a)In generalSection 280F(d)(5)(A) of the Internal
			 Revenue Code of 1986 (defining passenger automobile) is amended—
				(1)by striking clause (ii) and inserting the
			 following new clause:
					
						(ii)(I)which is rated at 6,000 pounds unloaded
				gross vehicle weight or less, or
							(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
							,
				(2)by striking clause (ii) in
			 the second sentence and inserting clause (ii)(I).
				(b)Exception for vehicles used in farming
			 businessSection
			 280F(d)(5)(B) of such Code (relating to exception for certain vehicles) is
			 amended by striking and at the end of clause (ii), by
			 redesignating clause (iii) as clause (iv), and by inserting after clause (ii)
			 the following new clause:
				
					(iii)any vehicle used in a farming business (as
				defined in section 263A(e)(4),
				and
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			3.Updated depreciation deduction
			 limits
			(a)In generalSubparagraph (A) of section 280F(a)(1) of
			 the Internal Revenue Code of 1986 (relating to limitation on amount of
			 depreciation for luxury automobiles) is amended to read as follows:
				
					(A)LimitationThe amount of the depreciation deduction
				for any taxable year shall not exceed for any passenger automobile—
						(i)for the 1st taxable year in the recovery
				period—
							(I)described in subsection (d)(5)(A)(ii)(I),
				$4,000,
							(II)described in the second sentence of
				subsection (d)(5)(A), $5,000, and
							(III)described in subsection (d)(5)(A)(ii)(II),
				$6,000,
							(ii)for the 2nd taxable year in the recovery
				period—
							(I)described in subsection (d)(5)(A)(ii)(I),
				$6,400,
							(II)described in the second sentence of
				subsection (d)(5)(A), $8,000, and
							(III)described in subsection (d)(5)(A)(ii)(II),
				$9,600,
							(iii)for the 3rd taxable year in the recovery
				period—
							(I)described in subsection (d)(5)(A)(ii)(I),
				$3,850,
							(II)described in the second sentence of
				subsection (d)(5)(A), $4,800, and
							(III)described in subsection (d)(5)(A)(ii)(II),
				$5,775, and
							(iv)for each succeeding taxable year in the
				recovery period—
							(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
							(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
							(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
							.
			(b)Years after recovery periodSection 280F(a)(1)(B)(ii) of such Code is
			 amended to read as follows:
				
					(ii)LimitationThe amount treated as an expense under
				clause (i) for any taxable year shall not exceed for any passenger
				automobile—
						(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
						(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
						(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
						.
			(c)Inflation adjustmentSection 280F(d)(7) of such Code (relating
			 to automobile price inflation adjustment) is amended—
				(1)by striking after 1988 in
			 subparagraph (A) and inserting after 2007, and
				(2)by striking subparagraph (B) and inserting
			 the following new subparagraph:
					
						(B)Automobile price inflation
				adjustmentFor purposes of
				this paragraph—
							(i)In generalThe automobile price inflation adjustment
				for any calendar year is the percentage (if any) by which—
								(I)the average wage index for the preceding
				calendar year, exceeds
								(II)the average wage index for 2006.
								(ii)Average wage indexThe term average wage index
				means the average wage index published by the Social Security
				Administration.
							.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			4.Expensing limitation for farm
			 vehicles
			(a)In generalParagraph (6) of section 179(b) of the
			 Internal Revenue Code of 1986 (relating to limitations) is amended to read as
			 follows:
				
					(6)Limitation on cost taken into account for
				farm vehiclesThe cost of any
				vehicle described in section 280F(d)(5)(B)(iii) for any taxable year which may
				be taken into account under this section shall not exceed
				$30,000.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
